DECISION OF DISMISSAL
On November 19, 2010, the court issued its Journal Entry, requesting Plaintiff to notify the court, Defendant and Defendant-Intervenor if it planned to pursue its appeal. Plaintiff's written notification was requested by November 29, 2010. The court's Journal Entry stated that if Plaintiff failed to respond by November 29, 2010, its appeal would be dismissed for lack of prosecution.
On December 3, 2010, the court received a letter dated November 29, 2010, from Plaintiff, requesting that the above-entitled matter be dismissed. The letter was signed by an individual who is not Plaintiff's authorized representative. A member of the court operations team telephoned the individual who signed the letter, requesting that the authorized representative submit a letter requesting that the above-entitled matter be dismissed or have Plaintiff file another authorization to represent form. As of this date, Plaintiff has not responded to the court's request. Given the lack of response and lack of prosecution, the court concludes that the above-entitled matter should be dismissed. Therefore, the Defendant-Intervenor's *Page 2 
Motion to Dismiss or, In the Alternative, Make More Definite and Certain and its motion for discovery are moot. Now, therefore,
IT IS DECIDED that this matter be dismissed; and
IT IS FURTHER DECIDED that Defendant-Intervenor's Motion to Dismiss or, In the Alternative, Make More Definite and Certain and its motion for discovery are denied as moot.
Dated this ___ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on
December 30, 2010. The Court filed and entered this documenton December 30, 2010.